April 18, 2008


Mr. Ronald G. Hole
Hole & Alvarez, P.C.
612 W. Nolana, Suite 370
McAllen, TX 78504
Mr. Robert Edward Brzezinski
Lyons & Rhodes
126 Villita Street
San Antonio, TX 78205

RE:   Case Number:  06-0501
      Court of Appeals Number:  13-04-00449-CV
      Trial Court Number:  2003-05-2764-C

Style:      JUAN MARIO VILLAFANI, M.D.
      v.
      ADELA TREJO

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Aurora De La   |
|   |Garza              |
|   |Ms. Cathy Wilborn  |